Citation Nr: 0910276	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-30 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected metatarsalgia, hallux valgus, 
bunionectomy, capsulitis of the left foot.  

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected metatarsalgia, hallux valgus, 
bunionectomy, capsulitis of the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from July 1973 to September 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, denying the Veteran's claims for 
increased disability ratings for his service-connected 
metatarsalgia, hallux valgus, bunionectomy, capsulitis of the 
left and right feet (hereinafter referred to as a bilateral 
foot disorder).  

The Veteran requested and was scheduled for a Video Hearing 
in June 2008 at the RO in Nashville, Tennessee.  However, VA 
received written notice from the Veteran in June 2008 
indicating his desire to cancel his scheduled hearing.  The 
Veteran did not express a desire to reschedule, and as such, 
his request for a hearing is withdrawn.  

Since the case was transferred to the Board, additional 
evidence has been incorporated into the record.  The Veteran 
waived consideration of this new evidence by the RO in a 
letter received by the Board in June 2008.  As such, the 
Board may proceed with appellate review.  


FINDINGS OF FACT

1.  The Veteran's left foot disorder is manifested by severe 
symptoms.  

2.  The Veteran's right foot disorder is manifested by severe 
symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for a 
service-connected left foot disorder have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14. 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (2008).  

2.  The criteria for a disability rating of 30 percent for a 
service-connected right foot disorder have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14. 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter partially satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
Veteran in January 2006.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.   

A May 2008 letter informed the Veteran of the need to 
demonstrate a worsening of his disability and provided the 
Veteran with the specific criteria for the applicable 
diagnostic codes.  Finally, it informed the Veteran of how 
disability ratings and effective dates are assigned.  
Dingess/Hartman, 19 Vet. App. 473 (2006).  This letter, 
however, was not sent until after the initial adjudication of 
the claim.  As such, it does not fully meet the requirements 
of Vazquez-Flores and is not sufficient as to timing, 
creating a presumption of prejudice.  Nonetheless, such 
presumption has been overcome for the reasons discussed 
below.   

Specifically, the Veteran demonstrated actual knowledge of 
what was needed to support his claim as reflected in his 
statements and correspondence.  In a July 2006 statement, the 
Veteran indicated that his symptoms were now "severe," 
indicating an understanding of the need to show a worsening 
of his disability.  Furthermore, the Veteran referenced 
"severe" in his January 2007 notice of disagreement and his 
September 2007 appeal to the Board.  "Severe" is the 
specific term used for the next-higher disability rating 
under Diagnostic Code 5284, indicating that the Veteran had 
knowledge of the applicable rating criteria.  Finally, in a 
letter received from the Veteran in March 2007, the Veteran 
discussed how his disability impacted his daily life.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted and the Board finds that 
the notification requirements have been satisfied.  Adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in April 2006 and June 2007, and VA has obtained 
these records as well as the records of the Veteran's 
outpatient treatment with VA.  VA has also incorporated 
copies of the Veteran's private medical records and Social 
Security Administration (SSA) records into the Veteran's 
claims file.  Significantly, neither the Veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
Severe flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, is rated 20 percent disabling for unilateral 
disability, and is rated 30 percent disabling for bilateral 
disability.  Pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation, that is not improved by orthopaedic shoes or 
appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a. 

Diagnostic Code 5278 provides ratings for acquired claw foot 
(pes cavus).  Acquired claw foot with all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads, is rated 20 percent disabling for 
unilateral involvement, and 30 percent disabling for 
bilateral involvement.  Acquired claw foot with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus 
deformity, is rated 30 percent disabling for unilateral 
involvement, and 50 percent disabling for bilateral 
involvement.  Id.

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  Moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.  The words "moderate," "moderately 
severe," and "severe" are not defined in Diagnostic Code 
5284.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its 
decision is "equitable and just."  38 C.F.R. § 4.6.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2008).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  

Increased Ratings for a Bilateral Foot Disability

The Veteran was granted service connection for a bilateral 
foot disability in a March 1992 rating decision, based on a 
review of service medical records indicate that the Veteran 
was treated for pain and inflammation of the feet while in 
service, among other things.  A disability rating of 10 
percent was assigned as of October 1991.  

The Veteran's disability rating was increased to 20 percent 
in a February 2005 rating decision, effective November 2004.  
The Veteran sought an increased disability rating in October 
2005.  This claim was denied by the RO in a December 2006 
rating decision.  The Veteran appealed this decision to the 
Board in September 2007, contending that he was entitled to a 
higher disability rating, as his feet were "severe" in 
nature.  The Board finds that the Veteran's overall 
disability picture more nearly approximates 30 percent 
disability ratings for his right and left foot disabilities.  

The Veteran was afforded a VA foot examination in April 2006.  
According to the examiner, the Veteran was suffering from 
bilateral foot pain that had continued to worsen since his 
in-service bunionectomy of 1979.  The examiner noted that 
subsequent surgeries had no effect on relieving the Veteran's 
pain and medications only had a partial effect.  

Upon examination, it was noted that the Veteran was able to 
stand for 15 to 30 minutes and was able to walk approximately 
one-fourth of a mile.  The Veteran was noted to have a cane 
that he occasionally used with fair results.  The Veteran was 
noted to have bilateral pain, tenderness and swelling of the 
great toe when walking and standing.  The examiner described 
the Veteran's pain and tenderness as "moderate."  There was 
no evidence of heat, redness, stiffness, fatigability, 
weakness or incoordination.  

The examiner diagnosed the Veteran with mild to moderate 
hallux valgus of both feet.  The examiner also noted post-
surgical defects to the median eminence of the right and left 
1st metatarsal heads.  Surgical defects were also noted at 
the right and left 5th toes.  The examiner also found 
evidence of bilateral pes planus.  The examiner characterized 
these defects as a "major abnormality," and noted that the 
Veteran was prevented from playing sports or exercising, had 
a severe impact on recreation and a moderate impact on 
chores, traveling, dressing and driving.  

The Veteran was afforded an additional VA foot examination in 
June 2007.  According to the examiner, the Veteran's foot 
disorder had become progressively worse.  It was also noted 
that the Veteran had numerous operations on both of his feet 
in the past, and the Veteran had continued to decline since 
his last surgery.  The examiner indicated that the Veteran 
was receiving treatment, but the effect of this treatment was 
poor with only a partial relief in symptomatology.  

The Veteran was noted to experience pain in the forefoot when 
standing, walking and when at rest.  There was no evidence of 
swelling, heat, redness, stiffness, fatigability, weakness or 
lack of endurance.  However, the examiner concluded that 
there was objective evidence of pain and tenderness that 
limited the Veteran's ability to stand for more than a few 
minutes and his ability to walk more than 50 to 100 yards.  
The examiner also opined that the Veteran had callosities 
that were evidence of abnormal weight bearing.  The Veteran's 
5th metatarsal was also noted to be absent bilaterally, 
resulting in an inability to move those toes.  

X-ray images of the left foot were taken, revealing a bony 
spur on the medial side of the first distal phalanx.  
Osteotomy was also noted on the base of the middle phalanx of 
the calcaneus, as well as one posteriorly in the Achilles 
tendon insertion.  X-ray images of the right foot were also 
taken, revealing hallux valgus of the first great toe with an 
irregularity of the head of the first metatarsal that could 
be related to postsurgical defects.  There was also evidence 
of an osteotomy of the 5th digit with only a fragment of the 
base of the 5th proximal phalanx remaining.  A tiny spur was 
also noted on the plantar surface of the right calcaneus with 
hammer toe deformities of the 2nd to 5th digits  

The June 2007 VA examiner concluded that the Veteran was 
suffering from postsurgical changes of both fifth digits.  
The examiner noted that this caused a severe impact on the 
Veteran's ability to perform chores, while preventing 
entirely his ability to exercise or play sports.  Moderate 
impacts were also noted on the Veteran's ability to drive, 
bath himself, travel, shop or participate in recreation.  

Subsequent VA treatment records demonstrate that the Veteran 
has continued to seek treatment for his bilateral foot 
disorder.  In January 2008, the Veteran was seen on an 
outpatient basis with complaints of a bilateral burning type 
pain on the top of the foot with a throbbing pain on the 
plantar aspect.  The Veteran also reported ongoing numbness 
and tingling.  In March 2008, the Veteran was again seen for 
his foot pain.  The Veteran reported having to walk on his 
heels because the balls of his feet were too painful.  The VA 
neurologist suspected that the Veteran had a painful small 
fiber neuropathy, but it was noted that this pain may be 
related to the Veteran's prior surgeries and musculoskeletal 
causes.  Finally, in April 2008, the Veteran underwent a 
consult to obtain a motorized scooter.  While the record 
suggests this scooter was needed for the Veteran's chronic 
obstructive pulmonary disorder (COPD), the record does note 
that the Veteran had peripheral neuropathy with worsening 
foot pain at this time.  

The Veteran also submitted private medical evidence in 
support of his increased rating claim.  According to a 
private note dated September 2005, the Veteran had what was 
described as "exquisite pain" upon palpation of his feet 
bilaterally.  The Veteran was treated with a nerve block and 
increased anesthesia.  The record also contains VA outpatient 
treatment records from this time, in which the Veteran was 
noted to have bilateral foot pain that was progressive in 
nature and now "quite disabling."  

According to a letter received by VA in March 2007, the 
Veteran reported daily pain that has left him home bound.  
The Veteran also reported that he was in the process of 
selling his home because it contained 13 steps that were too 
difficult to climb.  The Board finds the Veteran's testimony 
as to pain to be competent evidence of symptomatology.  

Based on the above evidence, the Board finds that the Veteran 
is entitled to the next-higher disability rating of 30 
percent for his right and left foot disorders.  During the 
Veteran's April 2006 VA examination, the Veteran was noted to 
have a "major abnormality" that resulted in pain and 
impairment of ability to stand and walk.  According to the 
June 2007 VA examination, the Veteran was still quite limited 
in his ability to stand and walk.  Further, the examiner 
found objective evidence of pain that existed even when at 
rest.  The examiner also concluded that the Veteran's foot 
disorder caused significant problems for many aspects of his 
life.  The Veteran also testified that he experienced pain on 
a daily basis, and was having to sell his house because he 
was unable to climb stairs in his March 2007 letter.  Based 
on this evidence, the Board finds that the Veteran's 
symptomatology is better classified as "severe" than 
"moderately severe."  As such, a 30 percent disability 
rating is warranted.  

The Board recognizes that the April 2006 VA examiner 
described some of the Veteran's symptomatology as "mild" 
and "moderate."  However, the Board is not bound by the use 
of a particular descriptive term, but must instead base the 
rating on consideration of all relevant factors.  As outlined 
above, the Veteran's disability results in a significant 
impact on his life.  Functional loss due to pain is an 
important consideration when dealing with joints.  38 C.F.R. 
§ 4.40 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Keeping in mind the criteria outlined in DeLuca, the Board 
finds that the Veteran's symptomatology is "severe."  

However, at no time since filing his claim has the Veteran 
been entitled to a disability rating of 40 percent.  A note 
to Diagnostic Code 5284 indicates that a 40 percent 
disability rating is warranted when there is an actual loss 
of use of the foot.  However, the above evidence establishes 
that while the Veteran's feet are severely disabled, the 
Veteran has not lost the ability to use either of his feet.  
As such, a 40 percent disability rating is not warranted.  

The Board has also considered whether there are any 
additional diagnostic codes that would allow for a more 
favorable outcome.  The only codes pertaining to the feet 
that allow for a disability rating in excess of 30 percent 
are Diagnostic Codes 5276 and 5278.  A 50 percent disability 
rating is available under Diagnostic Code 5276 when there is 
pronounced flatfoot with marked pronation and extreme 
tenderness.  The evidence does not suggest that the Veteran 
suffers from pronounced flatfoot, and as such, Diagnostic 
Code 5276 is not for application.  Diagnostic Code 5278 
allows for a disability rating of 50 percent when there is 
evidence of bilateral claw foot with marked contraction of 
plantar fascia with dropped forefoot.  The evidence 
demonstrates that the Veteran does not suffer from this 
deformity.  As such, there are no other relevant diagnostic 
codes that would permit a disability rating in excess of 30 
percent.  

As a final matter, the Board recognizes that some of the 
Veteran's increasing foot pain may be related to diabetic 
neuropathy, as referenced in the Veteran's March 2008 VA 
outpatient treatment.  However, when it is impossible to 
separate the effects of a service-connected disability and a 
nonservice-connected disability, reasonable doubt must be 
resolved in the Veteran's favor and the symptoms in question 
attributed to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In the 
present case, the March 2008 VA neurologist noted that the 
Veteran's increased pain may be neuropathy, or may be related 
to his prior surgeries and musculoskeletal problems.  The 
record, therefore, does not clearly identify the etiological 
source of the Veteran's increasing foot pain.  Furthermore, 
the Veteran would be entitled to the next-higher rating based 
on the June 2007 VA foot examination alone, as this examiner 
made no reference to neuropathy when describing the severity 
of the Veteran's foot disorder.  This suggests that the 
Veteran's service-connected disorders are in and of 
themselves "severe" in nature.  

Based upon the guidance of the Court in Hart, 21 Vet. App. 
505 (2007), the Board has considered whether a staged rating 
is appropriate.  However, in the present case, the Veteran's 
symptoms remained constant throughout the course of the 
period of the appeal, and as such, staged ratings are not 
warranted (i.e. the 30 percent evaluations are warranted 
throughout the appellate period).  

The Board finds that the Veteran is entitled to 30 percent 
disability ratings for his left and right foot disorders.  
38 U.S.C. § 5107(b).  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected metatarsalgia, hallux valgus, 
bunionectomy, capsulitis of the left foot is granted.  

Entitlement to a disability rating in excess of 20 percent 
for service-connected metatarsalgia, hallux valgus, 
bunionectomy, capsulitis of the right foot is granted.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


